IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-30467
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBERT H. SMITH,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-50032-1
                        - - - - - - - - - -
                         February 12, 1999

Before KING, Chief Judge, JOHNSON, and DUHE’, Circuit Judges.

PER CURIAM:*

     Robert H. Smith appeals his sentence following his

convictions for willful failure to file tax returns and

obstructing the administration of internal revenue law.    26

U.S.C. §§ 7203, 7212(a).    He argues that the sentencing judge

failed to make sufficiently specific factual findings, erred in

applying enhancement under both U.S.S.G. § 2J1.2(b)(2) and

§ 3C1.1, erred in finding that substantial governmental resources

were expended as a result of his obstructive conduct, and erred

in applying § 3B1.1(c).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30467
                                -2-

     The findings of the court were sufficiently specific.

United States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994);

United States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).   The

application of § 2J1.2(b)(2) and § 3C1.1 did not involve

prohibited double-counting.   United States v. Box, 50 F.3d 345,

359 (5th Cir. 1995).   A preponderance of evidence supported the

sentencing judge's finding that the Government expended

substantial resources as a result of Smith's obstructive conduct.

§ 2J1.2, comment.(n.1).   Finally, the district court did not err

in enhancing Smith's offense level under § 3B1.1 for his

organizational conduct.   United States v. Ronning, 47 F.3d 710,

711 (5th Cir. 1995).

     AFFIRMED.